COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



YOLANDA JEFFERSON,


                            Appellant,

v.


RAYMOND JEFFERSON,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00021-CV

Appeal from the

366th Judicial District Court

of Collin County, Texas 

(TC# 366-54021-06) 


MEMORANDUM  OPINION

	Pending before the Court is Appellee's motion to dismiss the appeal for want of
prosecution.  Finding that Appellant has not filed a brief, we dismiss the appeal for want of
prosecution.
	Appellant filed her notice of appeal on December 7, 2007.  The Clerk's record was filed
on January 24, 2008.  A reporter's record has not been filed.  Therefore,  Appellant's brief was
due to be filed by February 25, 2008.  See Tex.R.App.P. 38.6(a).  By letter dated April 7, 2008,
the clerk of this Court notified Appellant in writing of the Court's intent to dismiss the case for
lack of prosecution because her brief was past due and no motion for extension of time had been
filed.  On April 14, 2008, Appellee filed a motion to dismiss the appeal for want of prosecution. 
Appellant has not responded to the Court's notice, nor to Appellee's motion.
	This Court possesses the authority to dismiss an appeal for want of prosecution when the
appellant has failed to file her brief in the time prescribed, and does not provide a reasonable
explanation for the failure.  Tex.R.App.P. 38.8(a)(1); Elizondo v. City of San Antonio, 975
S.W.2d 61, 63 (Tex.App.--San Antonio 1998, no pet.).  Therefore, we grant Appellee's motion
and dismiss this appeal for want of prosecution pursuant to Texas Rules of Appellate Procedure
38.8(a)(1) and 42.3(b).


June 5, 2008
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.